FRUGÉ, Judge.
Mr. and Mrs. Richard J. Higgins were injured in an automobile accident in Lake Charles, Louisiana. The negligence of Mr. Dewitt Floyd Burns, was found by the trial court to be the sole, proximate cause of the plaintiff’s injuries. Property damage in the form of automobile and medical bills amounted to $395.68. Also, an award of $6,000 was granted to Mrs. Richard J. Higgins for the pain and suffering she experienced due to defendant’s negligence. The defendant appeals asserting that the trial court’s award is grossly excessive in light of the injuries which were proven by Mrs. Richard Higgins. After a careful study of the medical testimony, and of the record in its entirety, we find no manifest error on the part of the trial court in its ascertainment of damages. All costs are to be borne by the defendant-appellant.
Affirmed.